Citation Nr: 1037678	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  05-17 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis as due 
to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to September 
1969.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

Previously, a November 2009 Board decision denied claims for 
service connection for peripheral neuropathy of the bilateral 
lower extremities, and acneform disease similar to chloracne, 
both claimed as due to exposure to herbicides. 

The Board then remanded the instant claim to the RO (via the 
Appeals Management Center (AMC)) for further development, to 
consist of a VA medical examination and opinion. Thereafter, the 
RO/AMC continued the denial of service connection for multiple 
sclerosis. 

The appeal is again REMANDED to the RO via the AMC in Washington, 
DC.       VA will notify the Veteran if further action is 
required on his part.















REMAND

The Board finds that the existing VA medical opinion addressing 
the likelihood of whether the Veteran's diagnosed multiple 
sclerosis was incurred in service is insufficient to resolve the 
instant claim, and a more comprehensive opinion must therefore be 
obtained.

As indicated in the prior remand, a July 2004 VA outpatient 
record indicates the documented diagnosis of multiple sclerosis. 
Prior to then, there were other diagnoses of record associated 
with lower extremity muscle weakness and fatigue of drug-induced 
myositis, and at one point peripheral neuropathy.

Through his August 2005 statement, a VA neurologist indicated 
that the duration of the Veteran's multiple sclerosis, diagnosed 
in 2003, was unknown, and that there was a possibility that he 
had multiple sclerosis while in the service, as it was a disease 
of very variable progression rate. The neurologist observed that 
the production of records showing neurological symptoms or 
findings from as early as available would increase the likelihood 
of this possibility. 

To clarify the role if any of the circumstances of the Veteran's 
service including presumed Agent Orange exposure surrounding the 
development of multiple sclerosis, the Board in November 2009 
remanded this case for a Compensation and Pension examination by 
a neurologist to determine the likely etiology of multiple 
sclerosis.

Thereafter, the Veteran underwent an April 2010 VA neurological 
examination.   The diagnosis was multiple sclerosis. The VA 
examiner's opinion was that             "I am not aware of any 
link between multiple sclerosis and Agent Orange."

This proffered opinion simply does not meet the criteria of a 
medical opinion upon which this case can be resolved. The VA 
examiner provides no indication that he has considered the 
specific circumstances of this Veteran's case, including the 
service treatment history, or the pronouncement of a treating VA 
neurologist that multiple sclerosis may have a relationship to 
military service. See Bielby v. Brown, 7 Vet. App. 260, 269 
(1994) (medical opinion is of no evidentiary value when doctor 
failed to review veteran's record before rendering an opinion).                

More concerning is the limited rationale behind the stated 
opinion. In stating that  he is "not aware" of a link between 
multiple sclerosis and Agent Orange, the VA examiner gives no 
explanation of the basis for said finding. Namely, there is no 
indication as to whether he reviewed pertinent medical 
literature, or has any specialized background that would support 
his determination. See Bloom v. West,  12 Vet. App. 185, 187 
(1999) (recognizing that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"). See too, Miller v. West, 11 Vet. App. 345, 348 
(1998). A more comprehensive opinion is therefore essential to 
decide this case. The Board thus remands this case for a new 
examination. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA examination with a neurologist to 
determine the year of likely onset of his 
multiple sclerosis and the likely etiology of 
his multiple sclerosis. The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the examination. 
All indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the VA 
examiner opine as to each of the following:

a.	Did multiple sclerosis 
manifest to a degree of 10 
percent or more within seven 
years of the Veteran's 
separation from service in 
1969?  In providing this 
opinion the examiner should 
review the records on file and 
specifically comment on 
history of lower extremity 
muscle weakness and fatigue 
and peripheral neuropathy, as 
well as statements by the 
August 2005 VA neurologist 
pertaining to the duration or 
onset of the Veteran's 
multiple sclerosis.
b.	Is it at least as likely as 
not (50 percent or greater 
probability) that the 
diagnosed multiple sclerosis 
is due to an incident of the 
Veteran's military service, 
specifically to his presumed 
exposure to Agent Orange 
during service in Vietnam. In 
providing the requested 
determination, the examiner 
should expressly indicate 
his or her consideration of 
the August 2005 VA physician's 
statement on the likely 
etiology of multiple 
sclerosis, as well as the 
April 2010 prior VA 
examination report. 

The examiner is further reminded of the 
need to provide a detailed rationale for 
all conclusions reached, whether based 
upon specific circumstances of the 
Veteran's medical history, scientific 
literature review, or other pertinent 
background information. The examiner 
should include in the examination report 
the rationale for any opinion expressed. 
However, if the examiner cannot respond to 
the inquiry without resort to speculation, 
he or she should so state, and further 
explain why it is not feasible to provide 
a medical opinion.

2.	The RO/AMC should then review the claims 
file.          If the directives specified in 
this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall v. 
West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate the 
claim on appeal based upon all additional 
evidence received.             If the benefit 
sought on appeal is not granted, the Veteran 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

[Continued on following page.]


This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


